USDC sDNY

DoCUMENT ELECTRoNICALLY
FILED

DOC#:

DATE FILED; 3 - 28 ‘ 42

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAMMY L. GREEN,

Plaintiff,

15-CV-8204 (ALC)

-against-

OPINION & ORDER

NEW YORK CITY TRANSIT AUTHORITY and
ROOSEVELT I. LARRIER,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:
SYLLABUS

Due to the nature of the allegations in this case, a brief summary of this Opinion is
helpful. Plaintiff alleges a long and drawn out history of harassment and gender-based
mistreatment ln her Second Amended Complaint, l\/Is. Tammy Green, a career Track Worker for
the New York City Transit Authority, states that an affair with her supervisor sparked retaliatory
activity that created a hostile work environment and adverse employment action. Specifically,
Ms. Green alleges that she was sent unwarranted pornographic material, She was surveilled by
her coworkers, she was physically touched and attacked, and had an axe swung at her head.
Moreover, Ms. Green was called names, falsely accused of making bombs, and forced to endure
constant and unwarranted sexual advances and remarks.

Plaintiff’s claims span a period of years, some of them dating back to 2013. Her liberally
construed Second Amended Complaint includes twenty-three causes of action, including age,
race, gender, and disability discrimination, claims of sexual harassment and sexual violence, as
well allegations of violations of the Equal Pay Act, Rehabilitation Act, and Whistleblower

Protection Act, among other things. Defendants’ Motion to Dismiss is DENIED as it relates to

COPIES MAILED

 

Plaintiffs gender-based discrimination claims, including retaliation and hostile work
environment At this stage, Plaintiff has alleged sufficient facts to support her claims that warrant
discovery. Defendants’ Motion is otherwise GRANTED for the reasons stated herein.
INTRODUCTION

Plaintiff Tammy Green (hereinafter, “Plaintiff” or “Ms. Green”) brings this action against
Defendants New York City Transit Authority (hereinafter, “NYCTA”) and Roosevelt l. Larrier
(hereinafter, “Mr. Larrier”) (collectively, “Defendants”) for violations of Title VII of the Civil
Rights Act of 1964 (“Title Vll”), the Age Discrimination in Employment Act of 1967
(“ADEA”), the Rehabilitation Act of 1973 (“Rehabilitation Act”), the Americans with
Disabilities Act of 1990 (“ADA”), the Equal Pay Act of 1683 (“EPA”), the Occupational Safety
and Health Act (“OSHA”), the Whistleblower Protection Act (“WPA”), and Presidential
Executive Order 11246 of 1965, among other things.l

l\/ls. Green filed her Complaint on October 16, 2015. ECF No. 2. She filed her Amended
Complaint on February 23, 2016. ECF No. 14. On December 11, 2017, the Parties informed the
Court that they had reached a settlement agreement ECF No. 75. Ultimately, a settlement was
not agreed upon, and Defendants moved for leave to file a motion to dismiss this case after
Plaintiff filed her Second Amended Complaint. ECF Nos. 79-81. On April 27, 2018, Defendants
filed their Motion to Dismiss, along with supporting documents ECF Nos. 88-92. Plaintiff s
Response to Defendants’ Motion to Dismiss came via two letters, one filed on May 31, 2018,

and another on June 6, 2018. ECF Nos. 95-96. Defendants filed their Reply to Plaintiff’ s

 

1 Plaintiff asserts twenty-three causes of action in her Second Amended Complaint. ECF No. 79, p. 30-47. Many of
the claims include less than “threadbare recitals” of a cause of action and are entirely unsupported by facts or
allegations See Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). For the purpose of judicial efficiency, this Opinion
addresses the claims Ms. Green’s Complaint could be liberally construed to allege. See Erz`ckson v. Pardus, 551 U.S.
89, 94 (2007).

 

Response on June 21, 2018. ECF No. 99. Defendants’ Motion is deemed fully briefed. After
careful review, Defendants’ Motion to Dismiss is GRANTED in part and DENIED in part.
BACKGROUND

Ms. Green has been employed by the NYCTA since June 27, 1994. Second Amended
Complaint, at 17 (hereinafter, “SAC”). She has held titles such as Track Worker and Track
Worker Specialist. Id. Plaintiff alleges that she began an affair with her supervisor, Mr. Larrier,
in 2012. SAC, p. 41, at 11 5 . During their relationship, Plaintiff alleges that Mr. Larrier would
send obscene text messages and images, that he would take inappropriate pictures of her, and
that he divulged the details of their relationship to Ms. Green’s co-workers. Id. at 1111 7-9. This led
to co-workers making comments to her, including one instance where a co-worker called her a
“cheap-bitch.” Id. at 1111 9-10. As Ms. Green’s relationship with Mr. Larrier began to sour, Mr.
Larrier allegedly began to “buckle” Plaintiffs knees or “body check” her as she was walking
into work. Ia’. at 1111 10-11. Additionally, l\/lr. Larrier sent Plaintiff a total of fourteen text
messages containing sexually graphic images and propositions between November 5, 2013 and
June 24, 2014. Id. pp. 20-22. Plaintiff further alleges that at an unspecified point in time, Mr.
Larrier told fellow employees and NYCTA personnel that Ms. Green gave him a sexually
transmitted disease. Id. pp. 18; 24 at 11 21. Ms. Green claims that all of this was done in an effort
to shame, embarrass, and humiliate her in front of her co-workers with the ultimate goal of
forcing her to quit or be fired. Id. Plaintiff then requested a new work placement, which also
signified the end of her relationship with Mr. Larrier. Id. p. 42 at 11 13.

Plaintiff alleges that following the end of her relationship with Mr. Larrier she was
“skipped” over for opportunities to work overtime. Id. pp. 19; 42 at 11 14. Furthermore, Plaintiff

endured a string of harassing conduct including unidentified individuals tampering with her car,

 

phone, work equipment, and other personal belongings following her breakup with Mr. Larrier.
Id. pp. 25-26; 42 at 1111 15, 18-19; 43 at 11 26. ln the summer of 2014, unidentified co-workers
accused Plaintiff of trying to poison them, accused plaintiff of “being a terrorist carrying a
bomb, and spreading anthrax,” accused plaintiff of selling drugs, and Charles Armstrong accused
Plaintiff of being “bi-polar and difficult to work with.” Id. pp 19; 22; 24-25; 42 at 1111 16, 20.
Plaintiff further alleges that she was surveilled at work. Id. pp. 19; 23; 32. ln addition, Plaintiff
claims that she was approached and touched by coworkers in threatening and inappropriate ways
thus requiring her to “call out sick to avoid them.” Ia’. pp. 23; 42 at 11 20.

On July 12, 2015, Plaintiff alleges that “Levy was swinging [an] AX (sic) in a repeated
back & forth motion at the back ofmy head.” Id. pp. 14; 24; 42 at 11 17.2 On July 21, 2015,
Plaintiff filed an Equal Employment Opportunity Commission (“EEOC”) lntake Questionnaire.
Zinonos Decl. Ex. B, ECF No. 90. Plaintiff claimed that she was discriminated against on the
basis of her race, sex, age, and disability Ia’. at 2. She further stated that she was retaliated
against, providing the axe incident with Levy as the discriminatory and retaliatory conduct. Id.
Plaintiff stated that she felt that the axe incident “was a form of harassment to force me to leave
my current job title.” Id. When asked to identify a reason for the alleged discriminatory act,
Plaintiff stated that she knew of “none” other than “maybe b/c l was too slow at my job &
because of other statements made to harass me to force me to leave.” Id. The EEOC issued a
Dismissal and Notice of Right to Sue letter on September 16, 2015. See EEOC Notice of Rights

Letter, SAC, p. 16.

 

2 On page 42 of her Second Amended Complaint, Plaintiff alleges that the axe incident occurred in the summer of
2014. However, page 14 of the Second Amended Complaint as well as her EEOC lntake Questionnaire (Ex. B) both
contain allegations that the axe incident occurred on July 12, 2015 .

4

 

After receiving her EEOC Notice of Rights Letter, Plaintiff alleges that a co-worker
named Payton inappropriately touched her while she was signing into work on October 4, 2015.
SAC, p. 15; 24. Plaintiff filed this action on October 16, 2015. ECF No. 1. On an unspecified
date in 2017, Plaintiff’ s co-worker Nankoo confronted Plaintiff with lewd and aggressive sexual
remarks and advances SAC, p. 23; 43 at 11 23. Roughly a month after that, a driver at “another
job site” named Wheeler inappropriately propositioned Plaintiff. Id. pp. 23-24; 43 at 11 24. ln a
separate incident, Plaintiff claims that Donald Angel “touched my legs in the truck and made me
feel incredibly uncomfortable and demeaned.” Id. pp.24; 43 at 11 25.

Plaintiff’ s SAC further alleges that she was told that women were not suited for the type
of work she was doing. Id. p. 43 at 11 29. Additionally, Luis Rodn`guez, one of her supervisors,
called Ms. Green a “bitch” on “several occasions” as well as sent her to “asbestos jobs” without
giving her the opportunity to bring the proper equipment Ia’. pp. 28; 43 at 1111 30-31. When
Plaintiff complained about working asbestos jobs due to her pregnancy, she was later
reprimanded for her complaints Ia'. Plaintiff adds that Mr. Rodriguez did not know she was
pregnant at the time. Id. Ms. Green also alleges that “hours were being shorted from her check”
by Luis Medina. Ia’. p. 29. Moreover, according to Plaintiff, she had been using soap at the
NYCTA that contained a known carcinogen that has been “found to disrupt the endocrone (sic)
system in women.” Id. p. 33.

Plaintiffs final claim alleges that she was recently denied a promotion to the title of
Power Distribution Maintainer. Id. p. 44 at 11 33. She claims that she was denied the promotion
because she had neck surgery, so she missed some time. Id. Further, Plaintiff had been taking

days off because she “did not feel comfortable going into work.” [d.

 

STANDARD OF REVIEW

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff s1 favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Lz`fe InS. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting BellAtl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, “the tenet that
a court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a
cause of action’s elements, supported by mere conclusory statements.” Id. at 663.

Taking the standard into consideration, “[a] document filed pro Se is to be liberally
construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(citation omitted); See Harris v. Mz`lls, 572 F.3d 66, 72 (2d Cir. 2009). ln particular, the pleadings
of a pro se plaintiff should be interpreted to raise the “strongest [claims] that they suggest.”
Triestman v. Fea'. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotations

and citations omitted).

 

DISCUSSION

ln their Motion to Dismiss, Defendants request that the Court take judicial notice of
Plaintiffs EEOC Commission lntake Questionnaire (hereinafter, “lntake Questionnaire”). lt is
within this Court’s discretion to incorporate documents referenced in a complaint as well as to
take judicial notice of public documents when deciding a motion to dismiss Fed. R. Evid. 201.
In order for a document to be incorporated by reference, “a clear, definite and substantial
reference to the documents” must be made in the complaint DeLuca v. AcceSsIT Grp., Inc., 695
F. Supp. 2d 54, 60 (S.D.N.Y. 2010). Specifically, a plaintiff “must have (l) actual notice of the
extraneous information and (2) relied upon the documents in framing the complaint” Id. (citing
Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (internal quotations omitted).
A court may take judicial notice of public filings, but it does so “not for the truth of the matters
asserted but rather to establish the fact of such litigation and related filings.” Kramer v. T ime
Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991).

Here, Plaintiff included the EEOC Dismissal and Notice of Rights Letter in her Amended
Complaint SAC, p. 16. She did not, however, include the lntake Questionnaire, even though part
of Plaintiffs retaliation claim rests on events occurring after the filing of her EEOC complaint
SAC, p. 23 (“Since the filing of my complaint to EEOC l have been followed to the point where
it makes me very nervous, uncomfortable and l’m always looking over my shoulder.”) Due to
Plaintiff’s actual notice and reliance on the lntake Questionnaire, it will be incorporated by
reference into the Complaint

I. Plaintiff’s Discrimination Claims That Occurred Before September 24, 2014 Are
Time Barred

As a preliminary matter, before an individual brings a Title Vll suit in federal court, they

must first “present the claims forming the basis of such a suit” to the EEOC or another state

 

agency with similar functions 42 U.S.C. § 20000e-5 (2000); Litz‘lejohn v. City of New York, 795
F.3d 297, 322 (2d Cir. 2015) (citing Willz`ams v. N. Y.C. Hous. Auth., 458 F.3d 67, 69 (2d Cir.
2006)) (internal quotations omitted). Additionally, the EEOC filing must be made “within 300
days of the alleged discriminatory conduct” and the claimant must receive a “Notice of Right to
Sue” letter from the EEOC before bringing the suit Williams, 458 F.3d at 69 (citing Legnani v.
Alz'talz'a Linee Aeree Italiane, S.P.A., 274 F.3d 683, 686 (2d Cir. 2001)).

Here, Plaintiff filed her complaint with the EEOC on July 21, 2015.3 See EEOC lntake
Questionnaire The 300-day window of viability for Ms. Green’s claims began on September 24,
2014. Thus, in accordance with 42 U.S.C. § 2000e-5, Plaintiffs discrimination claims that
occurred prior to September 24, 2014 are time-barred.

II. Plaintiff’ s Has Stated Sufficient Facts to Support Her Gender-Based Discrimination
Claims

F or the discrimination claims arising after September 24, 2014, Plaintiff has alleged facts
sufficient to support a claim for which relief can be granted. To state a valid Title Vll
employment discrimination claim, “a plaintiff must plausibly allege that (1) the employer took
adverse action against [them] and (2) 1her] race, color, religion, sex, or national origin was a
motivating factor in the employment decision.” Vega v. Hempstead Union Free Sch. Dist., 801
F.3d 72, 86 (2d Cir. 2015). She may do so by alleging facts that directly show discrimination or
facts that indirectly show discrimination by giving rise to a plausible inference of

discrimination.” Id. at 87 (citing Littlejohn v. City ofNew York, 795 F.3d 297, 310 (2d Cir.

 

3 Defendants claim that Plaintiff has failed to exhaust her claims because the facts alleged in the EEOC do not
include the facts alleged in the SAC. Defs’ Mem. Supp. Mot. p. l7. Namely, Plaintiff’s EEOC Complaint cites only
to the axe swinging incident as the source of gender, race, and sex discrimination lntake Questionnaire Claims that
are not exhausted may be included in a subsequent lawsuit if they are reasonable related to those claims that were
exhausted with the EEOC. See Legnani v. Alitalia Linee Aeree ltaliane, S.P.A., 274 F.3d 683, 686 (2d Cir. 2001).
Here, Plaintiff s Complaint can be liberally construed to be reasonably related to her allegations in the EEOC
complaint Thus, at this stage in the litigation, Plaintiff has exhausted her administrative remedies

8

 

2015)). Regarding a plaintiffs burden, courts are to “be mindful of the elusive nature of
intentional discrimination” because “clever men may easily conceal their motivations.” Ia’. at 86
(citing Robinson v. 12 Lofts Really, Inc., 610 F.2d 1032 (2d Cir. 1979)). A plaintiff may rely on
“bits and pieces” of evidence to create a “mosaic” of intentional discrimination Ia’. (quoting
Gallagher v. Delaney, 139 F.3d 338, 342 (2d Cir. 1998)).

Here, Plaintiff s allegation that she suffered from gender discrimination are sufficient
Ms. Green alleges that she was inappropriately touched on numerous occasions, that she
experienced unwarranted sexual advances and comments, and that she was called names, told
that women were not suited for her work environment and accused of spreading sexually
transmitted diseases SAC, pp. 7-11, 18; 24 at 11 12; 43 at 11 29. Plaintiff alleges that all of this
was done in an effort to shame, embarrass, and humiliate her in front of her co-workers, and the
ultimate goal of the discrimination was to force her to quit her job or to be fired. See id. The
inappropriate conduct was accompanied by asbestos job assignments without proper notice and
the denial of a promotion to a Power Distribution Maintainer. Id., pp. 28; 43 at 1111 30-31; 44 at 11
33. Interpreted liberally, Plaintiff’s SAC has sufficiently stated a claim for gender discrimination

a. Hostile Work Environment

For a hostile work environment claim to survive a motion to dismiss, a plaintiff “must
produce enough evidence to show that the workplace is permeated with discriminatory
intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of
the victim’s employment and create an abusive working environment.” Duplan v. City of New
York, 888 F.3d 612, 626 (2d Cir. 2018) (citing Gorzynskz` v. JetBlue Al`rways Corp., 596 F.3d 93,
102 (2d Cir. 2010)). The test has both a subjective and objective component See Patane v.

Clark, 508 F.3d 106, 113 (2d Cir. 2007). A plaintiff must plead facts that would tend to show

 

that the complained of conduct: “(1) is objectively severe or pervasive 1or] creates an
environment that a reasonable person would find hostile or abusive; (2) creates an environment
that the plaintiff subjectively perceives as hostile or abusive; and (3) creates such an environment
because of the plaintiffs sex.” Id. Courts are to consider the totality of the circumstances when
assessing the hostility of the environment Id. (citing Harrz`s v. Forklz'fz‘ Sys., Inc., 5010 U.S. 17,
21 (1993)). Some relevant factors include (1) the frequency of the discriminatory conduct, (2) the
severity of the conduct, (3) whether it is threatening, humiliating, or merely an offensive
utterance, and (4) whether it unreasonable interferes with an employee’s work performance Id.

Here, Plaintiff’s allegations rise to the level of severe and pervasive conduct sufficient to
“alter the conditions of [Ms. Green’s] employment and create an abusive working environment.”
Duplan, 888 F.3d at 626. As stated, Plaintiff’s SAC alleges rampant sexual harassment
consisting of sexual advances, request for sexual favors, and conduct of a physical nature. See
Redd v. New York Div. ofParole, 678 F.3d 166, 174-75 (2d Cir. 2012). See SAC. Plaintiff also
indicated that she missed days at work because she “did not feel comfortable” going into the
office. SAC p. 44 at 11 33. Although the dates in the SAC are sparse, Plaintiff has plausibly
alleged an uninterrupted chain of hostility sufficient to support her claim. Thus, Defendants’
Motion to Dismiss is denied as to Plaintiffs hostile work environment claim.

b. Retaliation

For a Title Vll retaliation claim to survive a motion to dismiss, a plaintiff must plausibly
allege two things: (1) that defendants discriminated or took adverse employment action against
her (2) because she opposed any unlawful employment practice. See Vega, 801 F.3d at 90; 42
U.S.C. § 2000e-3(a). A plaintiff “must plausibly plead a connection between the act and [her]

engagement in protected activity.” Id. Additionally, a plaintiff “must plausibly allege that the

10

 

retaliation was a “but-for” cause of the employer’s adverse action.” Id. at 90-91; (citing Univ. of
Tex. Sw. Med. Cir. v. Nassar, 570 U.S. 338, 360 (2013)).4 ln other words, a plaintiff must show
that “the adverse action would not have occurred in the absence of the retaliatory motive.” Ia’. at
91; (quoting Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846 (2d Cir. 2013)). “[P]laintiffis
required to have had good faith, reasonable belief that she was opposing an employment practice
made unlawful by Title Vll.” Kelly v. Howard I. Shapz'ro & Associates Consulting Engz`neers,
P.C., 716 F.3d 10, 16 (2d Cir. 2013).

Here Plaintiff alleges that she was retaliated against for filing her Complaint with the
EEOC, for “speaking out against drinking,” and for having an affair with Defendant Larrier.
SAC pp. 18, 23, 29; 44 at 11 32. At numerous points in her SAC Plaintiff indicates that all the
mistreatment she endured was aimed at getting her fired or forcing her to leave her employment
[a’. pp. 18; 24 at 11 21. Plaintiff alleges that she was physically and verbally retaliated against, as
well as retaliated against by being sent to unfavorable job sites and being denied a promotion
See id. In addition, Plaintiff alleges that the retaliation continued after she filed her complaint
with the EEOC. Id. p. 23. Interpreted liberally, Plaintiff sufficiently alleges retaliation in
violation of Title Vll. Thus, Defendants’ Motion is denied as to Plaintiffs retaliation claims

III. Plaintiff has Failed To State A Claim for Which Relief Can be Granted on Her Age,
Disability, and Race Discrimination Claims

To state a valid ADEA claim, a plaintiff “must prove that age was the “but-for” cause of
the employer’s adverse decision” Gross v. FBL Fz'nancial Services, Inc., 557 U.S. 167 (2009);
see also Vega, 801 F.3d at 86 (indicating that the pleading standard for an ADEA claim is higher

than it is for a discrimination claim based on race, color, religion, sex, or national origin). The

 

4 Note that this is a different standard than the “Substantial” or “motivating” factor standard applied to Title VIl
discrimination claims See Vega, 801 F.3d at 90-91.

ll

 

ADA prohibits an employer from discriminating against an employee because of a disability and
requires that an employer make “reasonable accommodations” to the known limitations of the
qualified individual. 42 U.S.C. 12112(a). The Rehabilitation Act is similar to the ADA in that it
prohibits disability-based discrimination by government agencies and other recipients of federal
funding 29 U.S.C. § 794(a); see Lyons v. LegalAz`d Soc., 68 F.3d 1512, 1514-15 (2d Cir. 1995).
Under both the ADA and the Rehabilitation Act, a plaintiff can state a claim for discrimination
by demonstrating four things: (1) that the employer was subject to the statute under which claim
was brought; (2) that she is an individual with a disability within meaning of the statute in
question; (3) that, with or without reasonable accommodation, she could perform essential
functions of job; (4) and that an employer had notice of plaintiff’ s disability and failed to provide
such accommodations See Lyons, 68 F.3d at 1515. Regarding race-based discrimination, the
standard utilized is the same as it is in the context of gender-based discrimination as outlined
above.5

Plaintiff’ s allegations pertaining to age, disability, and race are insufficient At no point in
her SAC does Plaintiff make any mention of her age or indicate that her age was the “but for”
cause of any adverse employment action See SAC. Additionally, aside from a few scattered
references to bi-polar disorder, Ms. Green’s SAC does not indicate how any disability impacted
her or what accommodations she needed and was not provided. Id. p. 4. Furthermore, Ms. Green
fails to allege how she was discriminated against on the basis of her race. See id. Ms. Green

states that she is “African American strong willed & very opinionated,” but fails to indicate how

 

5 To state a valid Title VII employment discrimination claim, “a plaintiff must plausibly allege that (1) the employer
took adverse action against [them] and (2) [her] race, color, religion, sex, or national origin was a motivating factor
in the employment decision” Vega., 801 F.3d at 86.

12

 

her race was a motivating factor in any adverse employment action Thus, Plaintiff’s age,
disability, and race-based discrimination claims are dismissed.

IV. Plaintiff has Failed T0 State A Claim For Which Relief Can Be Granted On
Multiple Other Claims

a. Equal Pay Act

ln 1963, Congress passed the EPA in an effort “to legislate out of existence a long-held,
but outmoded societal view that a man should be paid more than a woman for the same work.”
E.E.O.C. v. PortAuthoriZy ofN.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014) (quoting Beljz` v.
Prendergast, 191 F.3d 129, 135 (2d Cir. 1999)). ln an effort to rewrite social norms, the EPA
prohibits employers from discriminating against employees on the basis of sex by “paying wages
at a rate less than the rate at which he pays wages to employees of the opposite sex for
equal work on jobs the performance of which requires equal skill, effort, and responsibility, and
which are performed under similar working conditions ...” 29 U.S.C. § 206(d)(1). ln order to
allege a violation of the EPA, a plaintiff must demonstrate three things: (1) that the employer
pays different wages to employees of the opposite sex; (2) that the employees perform equal
work on jobs requiring equal skill, effort, and responsibility; and (3) that the jobs are performed
under similar working conditions See PortAuthoriZj/, 768 F.3d at 254-55 (citing Belj€, 191 F.3d
at 135).

Here, Plaintiff has failed to allege facts sufficient to support her claim under the EPA.
The extent of the relevant allegations in Plaintiffs Complaint consist of denial of overtime
opportunities “hours being shorted,” and a dispute about how and when Plaintiff signed out
of work. SAC, pp. 19, 29-30; 42 at 11 14. Any remaining statements that could be liberally
construed to relate to an EPA claim consist exclusively of “rumor[s]” and unsubstantiated

feelings Id. p. 29. At no time does Ms. Green allege that she was paid different wages than men

13

 

for equal work requiring equal skill, effort, and responsibility under similar conditions
Therefore, Ms. Green’s EPA claims are dismissed for failure to allege sufficient facts capable of
sustaining such a claim.
b. Fair Labor Standards Act

Although not specifically alleged, a liberal reading of Plaintiffs Complaint could lead
one to identify allegations that might give rise to a claim under the FLSA. ln 1938, Congress
passed the FLSA to ensure fair labor standards that would protect the general well-being of
workers 29 U.S.C. § 201. ln regards to overtime work, “no employer shall employ any of his
employees for a workweek longer than forty hours unless such employee receives
compensation for his employment in excess of the hours above specified at a rate not less than
one and one-half times the regular rate which he is employed.” 29 U.S.C. § 207(a)(1). ln order to
allege an FLSA violation, a plaintiff must “sufficiently allege 40 hours of work in a given
workweek as well as some uncompensated time in excess of the 40 hours.” Lundy v. Catholic
Health System OfLong ls., Inc., 711 F.3d 106, 114 (2d Cir. 2013). Moreover, Plaintiff must plead
“particular facts sufficient to raise a plausible inference of an FLSA overtime violation.” DeJesus
v. HF Management Services, LLC, 726 F.3d 85, 89 (2d Cir. 2013); See Nakahata v. New York-
Presbyterian Healthcare Sys., 723 F.3d 192, 201 (2d Cir. 2013). While “mathematical precision”
is not required, Plaintiffs are required to utilize their “memory and experience” in constructing
their claim to demonstrate a denial of overtime pay in violation of the FLSA. De.]esus, 726 F.3d
at 90.

Here, Ms. Green has failed to allege with specificity that she worked over forty hours in
any given work week. Additionally, she has failed to allege that she was not compensated for any

overtime she did work. Ms. Green’s only allegations pertaining to overtime suggest that at some

14

 

point she was passed over for overtime assignments or misled into thinking that she did not have
overtime assignments when she actually did. SAC, p. 19. At no point does Plaintiff connect the
allegation that her hours were shorted with any statements pertaining to overtime work.
Therefore, Plaintiff has failed to allege a violation of FLSA with sufficiency and any FLSA
claims are dismissed.
c. Occupational Safety and Health Act

The purpose of OSHA is to assure “every working man and woman in the Nation safe
and healthful working conditions ...” 29 U.S.C. § 651 et seq. While the Act is aimed at
protecting employees, “employees have a limited role in the enforcement of the Act” Donovan
v. OSHRC, 713. F.2d 918, 926 (2d Cir. 1983). Specifically, “employees do not have a private
right of action.” Id. (citing Marshall v. OSHRC, 636 F.2d 544, 550-51 (6th Cir. 1980)). While
Plaintiff claims that NYCTA “violated her rights by still using a known carcinogen” contained in
soap, Plaintiff does not have a private right of action to bring that claim. SAC, p. 33. Thus,
Plaintiffs OSHA claims are dismissed.

d. Whistleblower Protection Act

Among other things, the WPA prohibits an employer with the requisite power from
taking or threatening to take adverse action against an employee for disclosing information that
the employee reasonably believes indicates a violation of a law, rule, regulation, or policy, or for
acting within their rights by filing an appeal, complaint, or grievance 5 U.S.C. § 2302(b)(8)-(9).
“The Civil Service Reform Act of 1978, as amended by the Whistleblower Act of 1989
governs claims for retaliation against whistleblowing activities brought by federal employees
against federal employers.” Ghaly v. U.S. Department of Agriculture, 228 F.Supp.2d 283, 288

(S.D.N.Y. 2002) (emphasis added). The NYCTA is a state entity that operates public

15

 

transportation in New York City. Thus, Plaintiff, who works for the NYCTA, is a state, rather
than a federal, employee Therefore, her claims under the WPA are dismissed
e. Executive Order 11246

Executive Order 11246 (hereinafter, the “Order”) was promulgated in 1965 and
“prohibits federal contractors from discriminating in employment on the basis of sex, race, color,
religion, or national origin” Pan American Worch Airways, Inc. v. Marshall, 439 F.Supp. 487 ,
489 (S.D.N.Y. 1977). The Order “do[es] not give rise to a private cause of action Rather,
enforcement is limited to the Department of Labor.” McPartland v. American Broadcasrz`ng
Companies, Inc., 623 F.Supp. 1334 1339-40 (S.D.N.Y. 1985) (citing Pecorella v. Oak Orchard
Commum`ty Health Cem‘er, Inc., 559 F.Supp. 147, 149 (W.D.N.Y. 1982), ajj”’d 722 F.2d 728 (2d
Cir. 1983)). Therefore, Plaintiff’s claims alleging a violation of the Order are dismissed.

CONCLUSION

Defendants’ Motion to Dismiss is hereby GRANTED as to Plaintiff’s claims alleging
race discrimination under Title Vll, as well as violations of the ADEA, ADA, Rehabilitation Act,
EPA, FLSA, OSHA, WPA, and Executive Order 11246. Defendants’ Motion to Dismiss is

hereby DENIED as to Plaintiff s gender-based discrimination claims

S() ORDERED.
Dated: March 28, 2019
New York, New York

[ANDREW L. CARTER, JR. '
United States District Judge

16

 

